     Case 2:19-cv-01271-MCE-DB Document 42 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    EARTH ISLAND INSTITUTE, a non-                    No. 2:19-cv-1271
      profit corporation; CENTER FOR
12    BIOLOGICAL DIVERSITY, a non-
      profit corporation,
13                                                      ORDER AMENDING BRIEFING
                         Plaintiffs,                    SCHEDULE
14
             v.
15
      UNITED STATES FOREST SERVICE,
16    an agency of the United States Department
      of Agriculture; MARGIE B. DEROSE,
17    Acting District Ranger, Mono Lake and
      Mammoth Ranger District, Inyo National
18    Forest, in her official capacity
19                       Defendants.
20

21          Pending before the Court is the Parties’ Joint Motion to Amend the Briefing Schedule in
22   this matter. ECF No. 41. For the reasons set forth in the Joint Motion, which constitute good
23   cause, the Court approves the Parties’ motion. Accordingly, IT IS HEREBY ORDERED:
24          a.      By July 10, 2020, Defendants will file their cross-motion for summary judgment
25   and opposition to Plaintiffs’ motion.
26          b.      By August 14, 2020, Plaintiffs will file their reply in support of their motion and
27   opposition to Defendants’ cross-motion.
28
                                                       1
     Case 2:19-cv-01271-MCE-DB Document 42 Filed 06/19/20 Page 2 of 2

 1         c.     By September 11, 2020, Defendants will file their reply in support of their motion..

 2         IT IS SO ORDERED.

 3   Dated: June 18, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
